1. Fiji
The next item on the agenda is the debate on the situation in Fiji.
author. - (LT) The situation in Fiji is very tense after yet another coup d'état. I believe that the European Parliament should react firmly. Four revolutions over twenty years - that is really too many, and it promises nothing good for the people or the country. This frightens off overseas investment, sharply reduces the flow of tourists, and stops financial aid.
The European Union allotted large sums of money to raise the educational standard and political sophistication of all ethnic groups, but unfortunately it has not been enough. Thus far, the revolution has not claimed human victims. The legal government welcomes acts of peaceful resistance. Its position is supported by influential church representatives and the Great Council of Chiefs. The situation is controlled by the army and censorship has been introduced. The arrests and questioning of opposition representatives indicate that the situation may still become more acute.
The EU and our allies in this region should give a clear signal that the use of force will not be tolerated and that avoiding bloodshed is essential.
I invite my colleagues to condemn the use of force in Fiji, not to recognise the usurpers of power, and to support the opposition's invitation to the people of the country to oppose the revolution through peaceful demonstrations. It is important to organise democratic elections in Fiji that meet the international standards as soon as possible, which are based on an equality principle between people despite their ethnic origin, and return to efforts of observing principles of legal superiority and democracy.
author. - Mr President, yet again we are confronted with a coup d'état in Fiji. Fiji has now suffered four coups d'état in the last ten years and the latest one is based on the most unbelievable logic of Commander Bainimarama, who says that he took action to have a coup because the democratically elected government of Fiji was going to pardon the previous coup leaders. The logic of this beggars belief but, whatever internal differences there may be between the Fijian leaders, it should not damage the fragile democracy of this Pacific island state.
The European Union, together with Australia and New Zealand, spent a considerable amount of money and resources to ensure that a fair and free election took place in Fiji in May 2006. The Government of the Prime Minister came in with a considerable majority. It is a unique constitution, under which the ethnic element - ethnic Indians and indigenous Fijians - shares power. All that has been put at risk by the commander of the army taking the law into his own hands. No commander of any army has the right to take any law into his own hands and subvert the course of democracy.
Therefore, I ask Parliament and my colleagues to send a strong signal that we will stop non-humanitarian aid. We will tell the European population who want to go on holiday in a country like Fiji that they should not until democracy is restored. We must send a signal to the Fijians that we are in complete solidarity with them on this very important issue of freedom, democracy and justice.
author. - (DE) Mr President, the military coup in Fiji has brought a country which is undergoing a tragic development to the attention of worldwide public opinion. The economic situation in Fiji has also been worsened as a result of the EU's policy regarding sugar.
In the meantime, according to German radio, credit transfers from Iraq for the Fijian economy are no longer conceivable. These ensure the survival of entire families and rural communities and, in the meantime, more money is arriving in Fiji from Iraq than is being generated by the local sugar industry. How has this situation come about? In Iraq, there are very many mercenaries from Fiji who make their money there and then return as individuals, some of whom have been heavily traumatised. The military, which has become independent after a fashion, has played a role.
The talk is always of how the conflict in Fiji runs along ethnic lines. Whilst, superficially, it may perhaps be considered an ethnic conflict, essentially, it is a question of power. Which chieftains have a say? Moreover, this conflict between the various clans is happening as we speak. This coup d'état essentially points to the fact that conditions there are unstable. It is also to do with the fact that the conflict is a post-colonial one. Here is a brief recap: since 1879, the British colonial administration has been bringing Indians from the subcontinent to work in Fiji, primarily in the cotton and sugar cane industries. Consequently, this is one of the prevailing conflicts between the various ethnic groups.
When the EU now talks about condemning this military coup d'état, something I wish to emphasise, we must also concede at the same time that the EU has made a not insignificant contribution to the causes of the conflict in Fiji. We should also bear this in mind.
author. - (ES) Mr President, I too believe that we must condemn this coup d'etat, the fourth in twenty years, in a country, a former British colony, that is actually one of the richest and most developed in the South Pacific and that is among those with the most tourism.
Commodore Frank Bainamarama, commander of the Fijian army, deposed the elected prime minister and took power in a blatantly illegal manner. He said that he was taking over President Ratu Josefa Iloilo's and Prime Minister Laisenia Qarase's powers on a transitional basis with the intention of restoring them in the future, without stipulating when elections would take place.
The situation is clearly complicated, uncertain and worrying. The Secretary-General of the United Nations himself said this clearly a little while ago: he condemned the military coup. I believe that that is precisely what we in this House must do. We must not just condemn the coup, but we must also make an explicit appeal for the release of the prisoners and hostages and demand the restoration of order and the rule of law, which had made it possible for elections to take place in a normal and acceptable fashion within a democratic context.
In addition to that, however, we must also acknowledge the European Union's responsibility. We have a very strong instrument available to us: the Cotonou Agreement. It is possible for us to use this framework - suspending non-humanitarian aid to Fiji - to apply pressure and achieve a political change in the region, provided that we bear in mind that this must not be to the detriment of humanitarian aid and certain educational projects that are already under way.
I would also like to support the proposed amendment presented by Mr Pflüger, which demands that these measures also help to ensure that the indigenous population of Fiji is not forced to flee and to ensure that any dialogue in the region includes all of the communities currently living in the country.
author. - (PL) Mr President, the international community must unequivocally condemn the military coup in Fiji. We cannot pass over the military coup and overthrow of a democratically elected government in silence. The European Union must answer the question of what measures it should apply to bring democracy and the rule of law back to the country. This is the fourth military coup Fiji has seen in the last 20 years. Seizure of power by the Army, which controls the government and the administration, and the suspension of a number of articles of the constitution will holdback the country's development. It is hurting ordinary citizens and undermining Fiji's image as one of the most developed countries in the region and a destination for thousands of holidaymakers from all over the world.
I appeal to the Commission and Council to do everything in their power to overcome the present political crisis and restore democracy in Fiji. The overthrow of the democratically elected government by the armed forces must be decisively condemned, and everything possible must be done to restore lasting principles of respect for human rights and the rule of law to this country. I also ask that we consider imposing a travel ban to the countries of the European Union on the members of the army responsible for the military coup in Fiji and for the suspension of all aid other than humanitarian aid. The international community needs to send out a clear signal that political and economic relations with the West will only be restored if the legal, democratically elected government in Fiji is returned to power.
author. - (HU) Last May, Fiji held parliamentary elections. The European Union sent an observation mission to these elections.
The great honour of leading this election observer mission fell to me. I can assure you, in full awareness of my responsibility, that the elections were free and fair, in line with international standards, and faithfully reflected the will of Fiji's electorate.
The only factor that already then cast a shadow on the electoral efforts was the unconstitutional, or anti-constitutional, declarations made by Commodore Bainimarama. He was already threatening a coup d'état at the time, and I myself spoke with him and very firmly drew his attention to the fact that he was thereby seeking to undermine the credibility of democracy.
In September, when I was next in Fiji, the situation seemed to have stabilised. The two largest parties had formed a coalition in accordance with the constitution, or that conformed to the constitution, under the leadership of Prime Minister Qarase, and it seemed generally that the mood and tensions had calmed down. It is most regrettable that on 5 December, the army transferred power to the military and overthrew the democratic government; it is impeding freedom of the press, has expelled people from the country and has detained protesters. The country is now seeing the development of a visibly forceful yet peaceful, non-violent protest, which is extending to ever wider circles. It is regrettable that the leadership of the second largest opposition party, the Labour party, does not distance itself unambiguously from the coup.
We must consistently demand that the army immediately and unconditionally return power to the democratically elected government, and we must use the available instruments, namely sanctions, to make it clear that what is currently happening in Fiji is entirely unacceptable to us.
on behalf of the PPE-DE Group. - (DE) Mr President, my home province of Bavaria has maintained close ties with Fiji for decades. The Hanns-Seidel Foundation has been supporting democratic-related projects there for many years and a former Member of this House, the sadly now deceased Minister of State, Mr Fritz Pirkl, supported the cause of democracy in Fiji more than almost anyone else.
It is therefore truly distressing to see that barely six months after the democratic elections in May, such a brutal military coup d'état has taken place, a coup d'état which we are unable to condemn with sufficient force. Nevertheless, we must be clear on one point, however. The overwhelming majority of the parliament elected in May, as well as all the major democratic forces, with the deplorable exceptions indicated by my fellow Member, Mr Szent-Iványi, are on the side of democracy there. Likewise church groups, the different religions, the National Council of Chiefs, that is, representatives of the traditional structures, are quite clearly on the side of the democratically-elected Prime Minister.
We, as the European Union, must use all of our authority to restore freedom and rule of law in Fiji. Therefore, no leniency whatsoever should be shown towards these tyrants and dictators. That is why funds, right down to humanitarian aid, must be frozen. However, we must also exert all the political pressure at our disposal to restore democracy and freedom on this beautiful group of islands immediately.
on behalf of the PSE Group. - (PL) Mr President, today the European Parliament is condemning the military coup in Fiji by the military junta on 5 December. The coup was in breach of the constitution, contrary to the rule of law, and against the democratic system developing in Fiji. The latest elections there, held in May this year, were approved by EU observers as being properly conducted.
The coup d'etat is seriously undermining the Fijian economy, primarily in the tourist sector. We should act promptly now, in particular by suspending non-humanitarian aid to Fiji under Article 96 of the Cotonou Agreement, and by imposing an EU travel ban on members of the junta, their families and their staff. We must do everything we can to help democracy and civil society to deal with the current military coup d'état and restore democracy.
Mr President, regarding the coup d'état in Fiji there are three points we should consider. Firstly, we should condemn the coup, as we are doing in our declaration. Secondly, we need to consider whether the toppled democratic government was acting fairly with respect to the aboriginal minority, which supported the coup: the fact that it was a democratically-elected government does not necessarily mean that it was honest, fair and just.
Thirdly, we should consider supporting the initiative of the Polish premier, who said that the European Union needs to set up its own armed forces which could where necessary intervene on behalf of victims of injustice, and where, as in Fiji, a coup d'état has taken place.
Let us therefore analyse the causes of this coup before issuing our final opinion. In the meantime, we will in our resolution rightly condemn the coup and demand the restoration of democracy.
(DE) Mr President, when I was in Fiji last year with my fellow Member, Mrs Carlotti, and two colleagues from the ACP-EU Joint Parliamentary Assembly, on the day of our departure, the headline in the largest daily newspaper read coincidentally: 'Army: No more coups'. Unfortunately, barely two years later, events are repeating themselves for the fourth time in 20 years. This country has inherited a highly sensitive composition of peoples since colonial times, with Fijian natives just about outnumbering a very strong Indian minority, but with the latter dominating economically speaking.
For our part, we must make it perfectly clear that the balancing of interests between these groups can only be achieved by means of a thorough interethnic dialogue and not through the military. Consequently, by putting a stop to financial assistance which would not benefit the people but which would simply make the work of the government easier, by placing travel bans on the rebels, and by supporting countermeasures undertaken by the Pacific Forum countries, we must make it clear to the military that they should return to their barracks immediately.
I do not believe that in this particular case, as mentioned by my fellow Member Mr Pflüger, the sugar market regime has brought about this coup d'état. What I mean is that, irrespective of the reform of the sugar market regime, the distribution of property in this country is very problematic because those parties who are engaged in the sugar trade, that is, Indians, have only rented the land from the original inhabitants and this leads to problems time and again if this involves extending leases. I do not believe that EU policy has contributed to this coup d'état through the sugar market regime. I wanted to clarify this again here.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, the Commission agrees with Parliament. The military takeover in Fiji is indeed a matter of great concern to us all. Commissioner Michel has strongly condemned this seizure of power; it was also condemned by the Finnish Presidency and the European Union on 11 December 2006. The takeover has been condemned by Fiji's ACP partners in the Pacific and by Australia, New Zealand and the United States.
These condemnations are more than mere words. They result in international isolation, which will have serious consequences for Fiji. It has already been suspended from the Commonwealth and cannot remain in the chair of the Pacific Forum.
The military takeover is a clear violation of Article 9 of the Cotonou Agreement and the essential parts of it concerning human rights, democracy and the rule of law. It means there will have to be consultations pursuant to Article 96 of the Cotonou Agreement, which may lead to appropriate measures being taken to rectify the situation, including as a last resort suspension of development cooperation.
The European Union wishes to continue the dialogue with Fiji's legitimate authorities to find a consensus and encourage Fiji's return to democratic governance under the constitution.
The Commission is preparing a proposal for the opening of consultations under Article 96. The military takeover will damage the Fijian economy. The islands' most important economic sector is tourism: it will now suffer as a result of the instability and the security situation. The interest rate has been raised, growth rates will suffer, the investment climate will deteriorate.
What has happened in Fiji is so serious that our continued cooperation is now at risk: much will depend on how the military behave in the next few days and weeks, in particular on how quickly they facilitate the return to democracy and the rule of law.
Mr President, I would like to thank the honourable Members who have spoken; I believe they are in agreement and show that everyone in the European Community is united on this.
The debate is closed.
Voting will take place today at 17.00.